TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00217-CV



                                   N. P. and J. P., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
                            NO. C2017-2053B
         THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellants N. P. and J. P. filed their notices of appeal on March 29, 2019, and

April 2, 2019, respectively. The appellate record was complete May 9, 2019, making appellants’

briefs due May 29, 2019. To date, appellant N. P. has not filed a brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order N. P. to file appellant’s brief no later than June 21, 2019. If the

brief is not filed by that date, the appeal of N. P. may be dismissed for want of prosecution.

               It is ordered on June 11, 2019.
Before Justices Goodwin, Baker, and Triana




                                             2